PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/067,454
Filing Date: 29 Jun 2018
Appellant(s): VOLVO CONSTRUCTION EQUIPMENT AB



__________________
Jerome A. Deluca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Re “Independent Claim 1 is Allowable”
 	Appellant argues mainly that part of the last two lines of claim 1, “a rear portion of the control valve arrangement is not housed within the frame section of the front unit”, is not taught by combination rejection of Chong (WO 98/02619) in view of Molby (US 3,720,332) and Sayre (US 2013/0313398).
 	Appellant argues that Sayre’s control valve assembly (item 30, figure 1, dashed line rectangle) is completely within frame 12 citing [0020] of Sayre. This paragraph of Sayre never says the control valve (component) is completely within the frame and refers to figure 4, which is described in [0014] as “a rear perspective cutaway view of the isolation mounting apparatus”. So this is only a partial view of some elements at some angle to primarily show an isolation mounting apparatus (60,62,64) and not whether or to what degree the control valve assembly is housed within the front frame section of the vehicle 10. Clearly the control valve assembly is only in an interior space, perhaps broadly defined between the outermost sides of part of the vehicle frame where it exists (its somewhere inner relative to being between the left and right sides or top and bottom of the vehicle), and thus a rear portion of the control valve arrangement is not housed within the frame section of the front unit just as required by claim 1. Figure 1 of Sayre is clear that a portion of the rear of control valve assembly 30 is not housed by the frame section just as claimed. This is true from the exposed sides of the valve assembly 30 shown in figure 1 which is enough, but likely would also be true of the top and bottom of valve assembly 30. As shown with Chong (figures 1,4) this is the narrowed pivot connection of the front and rear vehicle sections which would mean the wider valve assembly rear 30 (figures 1,2,4) would not be housed within the frame either but exposed as viewed the top and bottom in addition to the sides. So many different rear portions of the control valve assembly would meet this claim limitation.
 	Appellant argues that Sayre does mention any benefit for having access to the valve assembly 30. However as noted in the rejection, one of ordinary skill in the art would understand that greater access to components allows for easier servicing and maintenance of the device.
 	Appellant argues that figure 1 of Sayre only shows the control valve assembly 30 and doesn’t disclose any of its components and doesn’t show it in an exterior space. Appellant is attempting to confuse the meaning of ‘interior space’ with ‘being completely housed within a frame section’. Appellent’s own invention is also within an interior space as shown by appellant’s figures. Both interior spaces are broadly within lines defined by uppermost, lowermost and side-most features of the vehicles. But still  “a rear portion of the control valve arrangement is not housed within the frame section of the front unit” is in both Chong in view of Sayre and Molby (figure 1 of Sayre) as well as appellant’s device (figure 1 of appellant).
 	Appellant argues flanges 68 of Sayre are not part of the valve assembly, but the examiner has not relied on this feature nor mentioned it in the rejection.

Re Dependent Claims 2-14 and 17 are Separately Patentable
 	Applicant does not present additional arguments, and relies on the previous section’s arguments.

Re Dependent Claim 18 is Separately Patentable
 	Applicant again argues flanges 68 of Sayre are not part of the valve assembly, but the examiner has not relied on this feature nor mentioned it in the rejection.
 	Applicant states that Chong and Sayre don’t disclose the conduit connection points, etc. housed within the front frame and so the claim should be allowed. However, the rejection is Chong in view of Molby and Sayre. Sayre clearly shows a portion of the valve box rear as claimed not housed within the front frame. Molby (particularly see item 53 in figure 2) shows conduit connection points that at least some of which would lie outside the front frame with the valve (item 53, figure 2, Molby) located as taught by Sayre (figure 1, item 30, Sayre) in modified Chong.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Michael Lowe
/MICHAEL S LOWE/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652         
                                                                                                                                                                                               Richard Ridley
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656